 368DECISIONSOF NATIONALLABOR RELATIONS BOARDTampa Ship Repair andDry Dock Company,Inc.andLodge No. 570,International Association ofMa-chinists and AerospaceWorkers, AFL-CIO. Case12-CA-5583March13, 1973DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSKENNEDY AND PENELLOOn September 13, 1972, Administrative Law JudgeSydney S. Asher issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand finds merit in certain of the Respondent'sexceptions.Accordingly, while we have decided toaffirm the Administrative Law Judge's findings andconclusions to the extent consistent herewith, weshall dismiss the complaint in its entirety.The Administrative Law Judge found that Respon-dent violated Section 8(a)(5) and (1) of the Act byrefusing to bargain with the Union as the certifiedrepresentative of a unit of machinists after the Unionhad timely and unequivocally requested separatebargaining. We disagree.After a consent election, the Union was certified onAugust 3, 1949, as the representative of a unit of "allmachinists (including toolroommachinists)andmachinists' helpers" at Respondent's ship repair andconversion facility in Tampa, Florida. From thenuntil April 1960 Respondent and the Union negotiat-ed and executed several agreements. During thisperiodRespondent also employed members ofvarious other crafts who were represented by thetraditionalcraftunions.By at least 1958 theAFL-CIO metal trades department had charteredtheTampaMetalTradesCouncil (herein theCouncil) which was composed of representatives ofthe craft unions representing Respondent's employ-ees.Prior to the expiration of its contract in April1960, the Union joined the Council.In early 1960 the council members met andformulated joint demands which were presented toRespondent. The negotiating sessions, which werechaired by the council's president, resulted in acontract effective fromMay 1, 1960, to April 30,1962. It was automatically renewable thereafter fromyear to year. The 1960 contract's preamble listedRespondent and each of the unions, includingMachinists, followed by the words "individually andseverally."A representative of each craft unionseparately signed the agreement. The Council wasnot mentioned and, although the unit was describedas "all employees represented by the above namedUnions of" Respondent, the contract further stated:The above described bargaining unit covers theCompany's employees as above limited perform-ingwork which is normally and traditionallyperformed by such employees in this yard and/orthis port.The contract provided that each union shall processits own grievances, select its own stewards, and retain"the right of crafts to perform . . . work inaccordance with established shipyard practice." Anidentical contract was executed in 1962, followingthe same procedure; the parties did not negotiateagain until 1969.The 1969-72 agreement was negotiated in the samemanner as the earlier agreements. It was basically thesame contract except that a step three grievance wasto be submitted to a six-man committee-three fromRespondent and three from the Tampa Metal TradesCouncil. Also, a pension fund "for each of the craftscovered by this contract" was negotiated.On February 9, 1972, the Union by letter informedRespondent that it was exercising its contractualright to terminate the contract on April 30, 1972, itsexpiration date. The Union suggested that negotia-tions begin so that a contract would be in effect byMay 1, 1972, and stated that "both our interestswould be best served by an Agreement separate andaside from the involvement of other Unions."On February 22, Council President Causey wroteRespondent "requesting that we enter into negotia-tions for a renewed agreement." Thereafter, by letterdated February 29, Respondent declined to enterseparate negotiations with the Union. It stated that,given, the bargaining history, the Council is thebargaining agent for the entire complement of itsorganized employees and the various craft unionsnegotiate "collectively as a single bargaining agentrather than as separate bargaining agents for theirrespective locals."About this time, notwithstanding its February 9letter, theUnion attended a council meeting wheretheunions' joint bargaining proposals were dis-cussed. Thereafter, the Union mailed its demands toCausey.Despite an invitation from Respondent tojoin the council negotiations, the Union did notparticipate.However,CouncilPresidentCauseystated to Respondent that the Council was negotiat-ing for all crafts, including the Union. During thenegotiations, Causey presented the Union's separatebut similar demands to Respondent. At various timesCausey informed the Union by telephone of the202 NLRB No. 62 TAMPA SHIP REPAIR AND DRY DOCK CO.progress of negotiations and, after tentative agree-ment had been reached with Respondent, the Uniontold Causey it would look at the contract to see if itliked it.A 3-year agreement effective May 1, 1972, wassubsequentlyexecuted.Itsnomenclaturewaschanged from that of earlier contracts. Thus, theparties are Respondent and the Council, "consistingof" the listed unions, including Machinists, and theCouncil is recognized as the bargaining agent for allemployees. Causey signed for the Council and eachunion's representative also signed, except Machinists.The Judge found that after the 1949-60 period ofseparate. bargaining between Respondent and theUnion there was no clear and unequivocal showingthat the parties intended to abandon separate craftbargaining and merge the separate Machinists unitinto a larger multicraft unit. He concluded that thecraftsbargained together merely as a matter ofconvenience and that, because the Union's February9 request to Respondent for separate bargaining wastimely and unequivocal, Respondent thereafter wasunder a statutory duty to recognize and bargain withthe Union in the certified unit. By refusing to bargainwith the Union, the Judge concluded, Respondentdealt with the Council at its peril with respect to theMachinists and thus violated the Act.We find, contrary to the Administrative LawJudge, that the Union's purported withdrawal frommulticraft bargaining was not unequivocal. Thus,after attending the meeting where the other unionsdiscussed the Council's joint bargaining demands,the Union submitted its bargaining proposals to theCouncil and during the negotiations, Council Presi-dentCausey presented the Union's demands toRespondent. Throughout the multicraft negotiationstheUnion was informed by Causey as to theirprogress, and the Council advised Respondent that itwas authorized to negotiate for the Union. Althoughafter tentative agreement had been reached, theUnion refused to sign, we find that its prior conductduring the negotiations was not consistent with anunequivocal withdrawal from multicraft bargaining.Accordingly, we do not find, under these particularfacts and circumstances, that Respondent violatedthe obligations of Section 8(a)(5) by its insistence andadherence to the bargain reached in the multicraftnegotiations and its correlative refusal to negotiateseparatelywith the mechanists Union after themulticraft agreement had been reached.ITheRespondent is, and at all material times has been,a Floridacorporation withitsprincipalplace of businessin Tampa, Florida,where itrepairs andconvertsdomestic and foreignships. The Respondent annually369ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.DECISIONSYDNEY S. ASHER, Administrative Law Judge: On March30, 1972, Lodge No. 570, International Association ofMachinists and Aerospace Workers, AFL-CIO (Machin-ists),filed charges against Tampa Ship Repair and DryDock Company, Inc. (Respondent), Tampa, Florida.Based on these charges, the General Counsel of theNational Labor Relations Board (General Counsel) onMay 10, 1972, issued a complaint alleging that since on orabout February 29, 1972, the Respondent has refused torecognize and bargain with the Machinists as the exclusiverepresentative of all employeesin anappropriate unit,despite the selection of the Machinists as such representa-tive, although requested by the Machinists to do so. It isalleged that this conduct violated Section 8(a)(1) and (5) ofthe National Labor Relations Act (the Act), as amended(29 U.S.C. Sec. 151,et seq.).Thereafter the Respondentfiled an answer denying that the unit described in thecomplaintwas appropriate for purposes of collectivebargaining, and denying that the Machinists was theexclusive bargaining representative for all employees in thesaidunit.Affirmatively, the answer alleges that theMachinists designated the Tampa Metal Trades Council(Council) as the exclusive bargaining representative of allemployees of the Respondent, including employees in thealleged appropriate unit, and that since then the Councilhas served as such. The answer admits, however, that theMachinists demanded recognition as the exclusive bargain-ing representative of the employees in the alleged appropri-ate unit and that since on or about February 29, 1972, theRespondent has continuously refused to recognize andbargain with the Machinists as such.Upon due notice, a hearing was held before me on June13and 14, 1972, at Tampa, Florida. All parties wererepresented and participated fully in the hearing. After theclose of the hearing, the General Counsel, at my request,fileda proposed remedial order. Although given anopportunity to do so, no party has filed any other brief.Upon the entire record, and from my observation of thewitnesses, I make the following:FINDINGS OF FACTA.PreliminaryMattersThe complaint alleges, the answer admits, and it isfound, that the Respondent is, and at all material times hasbeen, an employer engaged in commerce as defined in theAct, and its operations meet the Board's jurisdictionalstandards; I and that the Machinists is, and at all materialtimes has been, a labor organization as defined in the Act.receives at itsTampa, Florida, shipyardmaterials valued at more than$50,000, shipped directlyfromorigins outside the State of Florida. The(Continued) 370DECISIONSOF NATIONALLABOR RELATIONS BOARDB.The SettingRespondent was originally incorporated in 1948. Itengaged primarily in topside repair of ships.2 What hasbeen described by one of the General Counsel's witnessesas corporate "reorganization" of the Respondent tookplace in January 1951; and "dissolution" of the "oldcompany" and establishment of the "new company"occurred in 1964.Whatever the exact nature of thesetransactions, it appears that the composition of the workcomplement remained substantially unchanged. In theparlance of labor law, the "employing industry" continuesas before, without meaningful alteration.During all material times, the Respondent employedmembers of various crafts, such as boilermakers, machin-ists,painters, carpenters, plumbers, etc. Sometimes mem-bers of different crafts work side by side aboard ship. Someof their work is a highly integrated operation, each craftassisting the other in the completion of the total job. Withregard to machinists, the Respondent employs two categor-ies:Insidemachinists operate lathes, drill presses, andother tools in the shop. They perform repair and mainte-nance of parts which are taken off the ship and brought tothe shop to be worked on, and after repair are taken backto the ship. Outside machinists work aboard ship and openup machinery for repair. Sometimes they take parts to theshop for repair, and after repair, return them aboard shipand reassemble them. Machinists and their helpers engagein the traditional work of their craft at the Respondent'syard, and do not perform the work of any other traditionalcrafts. Throughout the events related below, each craft hasmaintained its separate seniority list, and each craft hasselected its own union stewards. The machinists have hadassigned to them a designated locker room separate fromthose occupied by other crafts. Identification badges issuedby the Respondent to its employees include differentdesignation numbers for each craft.C.Bargaining History Prior to 1972On June 28, 1949, the Machinists filed with the Board apetition seeking to represent a separate unit of machinistsand machinists' helpers employed by the Respondent(Case 10-RC-650). Thereafter the Machinists and theRespondent entered into an agreement for consentelection, which describes the appropriate unit as:Allmachinists (including tool room machinists) andmachinists' helpers, excluding all office, clerical, guardor watchmen, janitorial, professional employees, andsupervisors as defined in the Act.The Machinists won the ensuing election and was certifiedby the Acting Regional Director on August 3, 1949.Thereafter bargaining began between representatives of theRespondent and representatives of the Machinists. Thisculminated early in 1950 in the execution of a collective-bargaining agreement covering employees in the above-Respondent derives annual income of more than $50,000 from repair andconversion of ships engaged in foreign and interstate commerce.2Topside repair involves work that does not require the ship to be putinto dry dock In short, it is work that can be accomplished while she isafloat or while there is live steam in her boilers.3There is some indication in the record that, although the Machinistssigned a separate contract in 1957, the negotiations leading up to thisdefinedmachinists' unit.On March 18, 1957, the sameparties entered into another bargaining contract coveringthe same employees, to expire April 30, 1960, unlessautomatically extended from year to year.3In the meantime (perhaps as early as 1956, certainly by1958) the Metal Trades Department in Washington, D. C.(Department) affiliated with the AFL-CIO, had charteredtheTampa Trades Council (Council), composed ofrepresentatives of those craft unions which representedcraft employees at the Respondent's shipyard.4 It is notclear when the Machinists joined the Council, but clearlytheMachinists had affiliated with the Council sometimebefore April 30, 1960, the date when its separate contractwith the Respondent expired.In preparation for negotiations with the Respondent inearly 1960 the Council, through its officers, called ameeting of representatives of its member unions, includingtheMachinists. Together they worked out joint demandscovering the employees of all the crafts, and presentedthem to the Respondent's representatives at a meetingattended by representatives of each craft union, andchairedby the Council's president. TheMachinistsparticipated fully. After bargaining in this joint fashion, theparties entered into a contract effective from May 1, 1960,toApril 30, 1962, and automatically renewable thereafterfrom year to year. The preambleliststhe Respondent andeach of the craft unions, including the Machinists, thenadds the words "individually and severally." The contractis signed by a representative of the Respondent and by arepresentative of each of the craft unions separately,including the Machinists. Nowhere in the document is theCouncil mentioned. The unit covered is described as "allemployees represented by the above named Unions ofTampa Ship Repair & Dry Dock Co., Inc., at its plant orports in Tampa, Florida," with certain exclusions not herematerial. There follows this language:The above described bargaining unit covers theCompany's employees as above limited performingwork which is normally and traditionally performed bysuch employees in this yard and/or this port.The grievance machinery is set up so that each separatecraft union processes the grievances arising within its ownranks. For example, in describing the final step, arbitra-tion, the Respondent is required to communicate certaininformation "to the Union involved." There are thesefurther provisions:Article 11.Work Assignments; SafetyA.None but mechanics regularly employed as suchshall do mechanics' work as covered by the jurisdictionof the Union coming under the provisions of thisAgreement.B.The Company agrees, as a general policy in theassignment of work, to recognize the right of crafts toperform such work in accordance with establishedshipyard practice. This, however, shall not be construedagreementmay have been jointlywithother crafts.4There is testimony that an earlier TampaMetal TradesCouncil hadbeen charteredby the AFL in 1938 (beforethe mergerof the AFL and theCIO) and that it hadbeendissolved in 1950The General Counsel originallycontended that no such organization astheCouncilexisted priorto February 29, 1972He later abandoned thatposition TAMPA SHIP REPAIR AND DRY DOCK CO.371as a basis for a Union to claim, through technical andarbitrary interpretations hereof, the right to createunnecessary jobs.C.None but mechanics in their respective craftsshall operate oxyacetylene torches or electric weldingapparatus.D.Where oxyacetylene torches or other weldingprocesses are used, each craft shall perform the workwhich was generally recognized as work belonging tothat craft prior to the introduction of such processes.E.Craftsmen when working independently will befurnished sufficient competent help when needed tohandle the work.Article13.Hiring of Men, Management'sResponsibili-ties, Etc.contracts. The grievance machinery is changed: at the thirdstep the dispute is to be submitted to a committee of sixmembers,one half representing the Respondent and theotherhalf to be "members from the Metal TradesCouncil." This is the onlymentionof the Council in theagreement.The above-quoted provisions of the 1960contract(from article 11 and article 13, also the visitationrights of union representatives), which are iterated in the1962 contract, are reiterated in the 1969 contract. The 1969contract added a new provision,as follows:In addition to the above wages, the Company shall alsopay into a Pension Fund for each of the crafts coveredby this contract, beginning May 1, 1969, the sum of fivecents(5 ¢ ) per hour for each hour worked by eachmember of that craft. . . . Said five cents (50) paidinto said Pension Funds shall be increased to ten cents(10 Q) per hour effective May 1, 1970, and to fifteencents (15 ¢ ) per hour effective May 1, 1971.The 1969 contract was ratified by the employees in thesame manner used in 1960 and 1962.C.During short periods when work for oneparticular group within the craft may be delayed, themechanics and helpers thus unemployed may bedistributed temporarily to do work of their craft forwhich they may be individually adapted,in preferenceto a lay-off, providing such distribution of employeeswillnot cause displacement of employees in othergroups.In article 15, Union Representation, "representatives ofthe Unions on official business" are granted access to theplant.This contract was ratified by employees of all the craftsinvolved (members of all the various unions) at a jointmeeting presided over by an official of the Council. All theballots were comingledin a singleballot box.Preparation for the 1962 contract, and bargaining for it,proceededin the same pattern ashad been used 2 yearsearlier.Ultimately the Respondent and the craft unions"individually and severally" entered into a new contracteffective from May 1, 1962, to April 30, 1963, automatical-ly renewable thereafter from year to year. The provisionsof the 1960 contract discussed and quoted above wereretained, word for word, in the 1962 contract. As in the1960 contract, the 1962 contract makes no mention of theCouncil. The 1962 contract was signed and ratified in thesame manner asthe 1960 contract had been, and theMachinists participated fully, as it had in 1960.5The next negotiations between the parties took place in1969. Here again the unions followed their former methodof meeting together and agreeing to joint demands beforenegotiations began. As before, the Machinists participatedalong with the other unions in the formulation of jointdemands and in negotiations. The negotiations proceededas before, with one new element: the Department, at therequest of the Council, sent an observer. The negotiationsculminated in a new contract, effective from May 1, 1969,to April 30, 1972, and thereafter renewable from year toyear in the absence of 60 days' written notice. Thepreamble is the same as that in the 1960 and 19625 In 1962 the parties initialed a memorandum amending the 1962contract regarding matters not here material.D.The 1972 NegotiationsEarly in 1972, the Machinists joined with the other craftunions in the preparation of joint demands to be presentedto the Respondent in the forthcoming negotiations lookingtoward a new contract.However, on February 9,6 the Machinists wrote to theRespondent in pertinent part as follows:You are hereby notified that pursuant to Article 23of the current Agreement between Tampa Ship Repair& Dry Dock Company, Inc., Tampa, Florida, and theInternational Association of Machinists and AerospaceWorkers, Local No. 570, AFL-CIO, the Unionexercis-es its sixty (60) day minimum notification right toterminate the Agreement covering the employees of theMachinist craft effective April 30, 1972.May we suggest, that negotiations begin at an earlydate so that a new Agreement may be consummatedand placed into effect May 1, 1972. At this time it is ourresolve that both our interests would be best served byan Agreement separate and aside from the involvementof other Unions and expect to enter negotiations withthis contention.On February 22 the president of the Council wrote to theRespondent "requesting that we enter into negotiations fora renewed agreement." On February 29 counsel for theRespondent, on the Respondent's behalf, wrote to theMachinists as follows:The Company hereby notifies you of its declinationto enter separate negotiations with Lodge No. 570 withrespect to what you have termed "employees of theMachinist craft." The Company feels that it is quiteclear from more than two decades of bargaining historythat the Metal Trades Council is the bargaining agentfor the entire complement of organized employees at itsTampa Shipyard facility. Although the various crafts orskillsarerepresented on the Council and eachparticipatesin the negotiations, they do so collectively6All dates hereafter refer to the year 1972, unless otherwise noted. 372DECISIONSOF NATIONALLABOR RELATIONS BOARDas a single bargaining agent rather than as separatebargaining agents for their respective Locals.Assuming that Lodge No. 570 is still a member ofthe Council, the Company invites your attendance andparticipationduring the forthcoming negotiationsbetween the Company and the Metal Trades Council.Negotiations between representatives of the Respondentand representatives of the Council and the various unionsbegan shortly after this. A representative of the Depart-ment participated.No representative of the Machinistsattended.At the beginning of the negotiations eitherChester H. Ferguson, Esq., the Respondent's attorney, orSam Davis, president of the Respondent, asked R. H.Causey, president of the Council, where the Machinists'representativewas.Causey replied that the Machinists'representative had been notified, but was not present.Ferguson showed Causey the letter of February 9 from theMachinistsdemanding. separate negotiations.Causeystated that the Council was negotiating on behalf of all itsconstituents, including the Machinists. The representativeof the Department also informed Causey "that they werenegotiating for all crafts including the machinists." Fournegotiating sessions were held; the Machinists were notrepresented at any of them. Ultimately, the parties signed acontract effective May 1, 1972, through April 30, 1975, andautomatically renewable thereafter from year to year in theabsence of notice to the contrary. The parties are describedas the Respondent, and the Council, "consisting of" theindividual unions listed by name, including the Machinists.The recognition clause recognizes the Council as theexclusivebargaining agent for all employees of theRespondent, with certain exceptions not here material. Theagreement is signed by Davis for the Respondent, andCausey for the Council. Each participating union'srepresentative signed the document separately. Although asignature line was prepared for the Machinists' representa-tive, no agent of the Machinists ever signed. This contractwas at first rejected by the members of the participatingunions at a ratification meeting. But at a later such meetingitwas ultimately ratified. Both ratification meetings wereopen to all union members, including members of theMachinists. Although the record does not show whethermembers of the Machinists participated in either of theratificationvotes, it is clear that no official of theMachinists attended either of the ratification meetings in arepresentative capacity.R.Contentionsof thePartiesCounsel for the General Counsel contends that not onlywas the Machinists separately certifiedby theBoard in1949, but"there has been a definite preservation through-out the entire bargaining relationship of craft identities."He stated in oral argument at the hearing:"We are notseeking here craft severance.We aresimplyseeking tobargain on behalf of craft employees,individually, with atraditional representative."On the other hand,the Respondent maintainsthat "byvirtueof the historyfrom 1960 up until Februaryof 1972,r In its answer the Respondent seems to base a defense on the corporatereorganization alleged to have taken place in 1951. At the hearing, theRespondent appears to have abandoned that position. In any event, thethere was a merger of the bargaining unit . . . into theoverall unit." So far as the separate certification of theMachinists in 1949 is concerned, the Respondent urgesthat consent election units are not controlling on theBoard, and in any event "a unit certification is notforever."The former separate craftunithaving been"merged," according to the Respondent, the only properway for the Machinists to obtain separate bargaining rightswould be through a representation proceeding seekingcraft severance under the Board's usual guidelinesfor suchseverance. Furthermore, the Respondent takes the positionthat from 1960 on "the Machinists delegated bargainingauthority to the Tampa Metal Trades Council." Finally,theRespondent seems to hint that the Machinists, inwithdrawing from multicraft bargaining without the priorconsent of the other craft unions involved, acted inviolationof the constitution and bylaws of the MetalTrades Department of the AFL-CIO.7F.ConclusionsLet us turn first to the 1949 certification of theMachinists in a separate craft unit. It is true, as theRespondent points out, that a stipulated unit is not bindingon the Board and that units are not set in perpetuity; wemust look to events which took place after the certification.In this case, the separate certified unit was honored byboth contracting parties by the signing of a separatecontract covering a machinists' unit from 1949 until 1960.This 11-year bargaining history cannot be lightly set asideas no longer important, unless thereafter the parties clearlyand unequivoally showed their intent to abandon separatecraft bargaining and to merge the separate machinists' unitinto a larger multicraft unit. The Respondent contends thatthe 12-year joint bargaining from 1960 to 1972 demon-strates just such an intent. I cannot agree. Although somefactors point in that direction (such as mention of theCouncil at the third step of arbitration in the 1969 contractand the method of jointly ratifying the contracts) they arerelatively unpersuasive.More compelling are the indica-tions that no such merger was contemplated: (1) theconventional craft nature of the Machinists' unit, histori-cally recognized; (2) the fact that representatives of everyunion involved participated in the negotiations; (3) thenaming of each union separately in the contracts' pream-bles; (4) the above-quoted provisions of articles 11 and 13of the contracts; (5) the separate plant visitation rightsgranted in article 15 of the contract; (6) the separateseniority lists; (7) the separate union stewards; (8) theseparate pension funds; (9) the individual craft indicationson the identity badges; and (10) the separate lockerroomfacilitiesprovided formachinists.On balance, I amconvinced that during the period in question (1960-72) themachinists preserved their identity as members of a craftseparate and, apart from the various other crafts, and thatthey bargained together with the other craft unions merelydefense lacks merit, because it is clear that the employing industry remainedthe same after 1951. TAMPA SHIP REPAIR AND DRY DOCK CO.as a matter of convenience. Accordingly, it is found that nomerger of the machinists' unit with other crafts took place.8If,as the Respondent argues, the Machinists had"delegated" its bargaining authority to the Council, theMachinists letter of February 9 provided adequate noticeto the Respondent that such "delegation" had beenterminated.Thereafter the Respondent dealt with theCouncil at its peril, so far as employees in the machinists'unitwere concerned. Finally, the question whether theMachinists did or did not violate the Department'sconstitution or bylaws by withdrawing from joint bargain-ing without the consent of the other unions involved neednot be answered. This is purely an internal union matterwhich cannot affect the Respondent's obligation to bargainset forth in Section 8(a)(5) of the Act. As the Machinists'request for separate bargaining was timely and unequivo-cal,theRespondentwas under a statutory duty torecognize and bargain with the Machinists as the bargain-ing agent for the employees in the certified unit .9 This theRespondent failed to do.Upon the above findings of fact, and upon the entirerecord, I make the following:CONCLUSIONS OF LAW1.Tampa ShipRepair andDry Dock Company, Inc.,is,and at all material times has been,an employer withinthemeaning of Section2(2)of the Actengaged incommerce within the meaning of Section2(6) and (7) ofthe Act.8Pacific Coast Shipbuilding Association,157 NLRB 384; andShell OilCompany,116 NLRB 203.9A good-faithdoubt of the unit's appropriateness does not provide a3732.Lodge No. 570, International Association of Ma-chinists and Aerospace Workers, AFL-CIO, is, and at allmaterial times has been, a labor organization within themeaning of Section 2(6) and (7) of the Act.3.All machinists (including toolroom machinists) andmachinists' helpers, excluding all office, clerical, guard orwatchmen, janitorial, professional employees, and supervi-sors as defined in the Act constitute a unit appropriate forthe purposes of collective bargaining within the meaning ofSection 9(b) of the Act.4.The above-named labor organization is, and at allmaterial times has been, the exclusive representative of allemployees in the unit described above for the purposes ofcollective bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing, on and after February 29, 1972, tobargain collectively with the above-named labor organiza-tion as the exclusive representative of all employees in theaforesaid unit, the Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(5) of the Act.6.By the above-described conduct, thereby interferingwith, restraining, and coercing its employees in the exerciseofrightsguaranteed in Section 7 of the Act, theRespondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.7.The above-described unfair labor practices tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce, and constitute unfairlabor practices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.[Recommended Order omitted from publication.]valid defense to the Respondent's refusal tobargain.Emerald Maintenance,Inc.v.N.LR.B.,464 F.2d 698 (C.A. 5).r